

117 SRES 236 ATS: To authorize testimony, documents, and representation in United States v. Wornick.
U.S. Senate
2012-12-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 236IN THE SENATE OF THE UNITED STATESMay 25, 2021Mr. Schumer (for himself and Mr. McConnell) submitted the following resolution; which was considered and agreed toRESOLUTIONTo authorize testimony, documents, and representation in United States v. Wornick.Whereas, in the case of United States v. Wornick, Cr. No. 20–106, pending in the United States District Court for the District of Colorado, the prosecution has requested the production of testimony and, if necessary, documents from Bailey McCue, an employee of the office of former Senator Cory Gardner;Whereas, pursuant to sections 703(a) and 704(a)(2) of the Ethics in Government Act of 1978, 2 U.S.C. §§ 288b(a) and 288c(a)(2), the Senate may direct its counsel to represent current and former employees of the Senate with respect to any subpoena, order, or request for testimony or documents relating to their official responsibilities;Whereas, by the privileges of the Senate of the United States and Rule XI of the Standing Rules of the Senate, no evidence under the control or in the possession of the Senate may, by the judicial or administrative process, be taken from such control or possession but by permission of the Senate; andWhereas, when it appears that evidence under the control or in the possession of the Senate may promote the administration of justice, the Senate will take such action as will promote the ends of justice consistent with the privileges of the Senate: Now, therefore, be itThat Bailey McCue, an employee of the office of former Senator Cory Gardner, and any other employee of the former Senator's office from whom relevant evidence may be necessary, are authorized to testify and produce documents in the case of United States v. Wornick, except concerning matters for which a privilege should be asserted.2.The Senate Legal Counsel is authorized to represent Senator Gardner and any employees of his former office in connection with the production of evidence authorized in section one of this resolution.